SCOTT, J.
Whatever may have been the actual agreement between Sadie Jacobs and the defendants, it was not communicated to plaintiffs/ I think that under the circumstances disclosed by the evidence the defendants are estopped from denying responsibility for the amount sued for. The whole arrangement seems to have been devised with a view to giving Miss Jacobs credit on the faith of her apparent connection with defendants, and yet at the same time to leave an avenue of escape open in case of need. The judgment should be reversed, and a new trial granted, with costs to the appellant to abide the event. All concur.